Citation Nr: 0827678	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-38 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  

2.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
December 1994 and from January 2003 to June 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's claim for service connection for a low 
back disability and continued a 10 percent rating for a right 
knee disability.  

The issue of an increased rating for a right knee disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a low back 
disability was previously denied in an August 2002 RO 
decision.  The veteran did not appeal that decision.  

2.  Evidence received since the last final decision in August 
2002 relating to service connection for a low back disability 
is cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 2002 RO decision that denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2007).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a low back 
disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 2002 rating decision, the RO denied the 
veteran's claim for service connection for a low back 
disability.  The RO declined to reopen the claim for service 
connection for a low back disability in June 2005.  While the 
RO already determined whether new and material evidence had 
been submitted to reopen the veteran's claim for service 
connection for a low back disability, the Board must still 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in August 2002, the RO denied the 
veteran's claim for service connection for a low back 
disability.  The veteran did not appeal this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Thus, the August 2002 RO decision 
became final because the appellant did not file a timely 
appeal.  

The claim for entitlement to service connection for a low 
back disability may be reopened if new and material evidence 
is submitted for the claim.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  The veteran filed this application to reopen his 
claim for service connection for a low back disability in 
June 2004.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's post-service VA medical records, and the veteran's 
statements.  The RO found that the veteran's service medical 
records were negative for any treatment or diagnosis of a low 
back disability, and the claim was denied.  

The veteran applied to reopen his claim for service 
connection for a low back disability in June 2004.  The Board 
finds that the evidence received since the last final 
decision is cumulative of other evidence of record and does 
not raise a reasonable possibility of substantiating the 
veteran's claim.

In support of his application to reopen his claim for service 
connection, the veteran submitted post-service VA medical 
records dated from December 2004 to September 2005.  These 
records show that the veteran received intermittent treatment 
for low back pain, back contusion, low back muscle spasm, and 
displacement of lumbar intervertebral disc without 
myelopathy.  The records do not show that the veteran's low 
back disability was incurred during his period of active 
service.  The presence of a low back disability was 
established at the time of the previous final denial.   

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
a low back disability.  Although the additionally submitted 
medical records are new, in the sense that they were not 
previously considered by agency decisionmakers, they are not 
material.  The records do not reflect that the veteran 
received treatment or a diagnosis for a low back disability 
in service.  Accordingly, the evidence does not establish a 
fact necessary to substantiate the claim, and the claim for 
service connection for a low back disability cannot be 
reopened on the basis of this evidence.  38 C.F.R. 
§ 3.156(a).  

Although the veteran has submitted new evidence that was not 
before the RO in August 2002, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
new and material evidence has not been submitted with regard 
to the claim for service connection for a low back disability 
since the August 2002 rating decision because no competent 
evidence has been submitted showing treatment of the 
disability in service.  Thus, the claim for service 
connection for a low back disability is not reopened and the 
benefits sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2004 and a rating 
decision in June 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2005 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the appellant's diagnosed disorder is the result of any 
event, injury, or disease in service.  See 38 C.F.R. 
§ 3.159(c)(4) (2007).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The application to reopen the claim for service connection 
for a low back disability is denied.


REMAND

The veteran reported that his right knee disability had 
worsened since the most recent examination, which was 
conducted in October 2004.  As such, VA is required to afford 
him a contemporaneous VA examination to assess the current 
nature, extent and severity of his right knee disability.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board has no discretion and must remand this claim.  

Accordingly, the case is REMANDED for the following actions:

1.  After associating with the claims 
folder any pertinent outstanding 
records, schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent and severity of his 
right knee disability.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated tests, including range of 
motion studies, should be performed.  
The examiner should express the 
findings of range of motion studies in 
degrees and in relation to normal range 
of motion, and should fully describe 
any pain, weakened movement, excess 
fatigability, and incoordination 
present.  The examiner should also 
state whether the veteran has 
instability.  To the extent possible, 
the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the 
affected joint.  The examiner should 
set forth a complete rationale for all 
conclusions in a legible report.

2.  The AMC should readjudicate the 
claim.  If the benefits sought on 
appeal are not granted in full, a 
supplemental statement of the case 
should be issued and the veteran 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


